DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Species A1, Species B1, and claims 1-9 in the reply filed on 03/24/2021 is acknowledged.

Status of Claims
Claims 1-20 are pending in the application with claims 10-20 withdrawn. Claims 1-9 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities: “a drive motor including a stator and a rotor secured to the top end of the torque tube that includes a plurality of permanent magnets embedded therein” should recite “a drive motor including a stator and a rotor, the rotor secured to the top end of the torque tube and including a plurality of permanent magnets embedded therein”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites the limitation “the hold coil” in line 1. There is insufficient antecedent basis for this limitation in the claim. The “hold coil” is first recited in claim 2, on which claim 9 does not depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,484,093 (“Smith”) in view of “Development of In-vessel Type Control Rod Drive Mechanism for Marine Reactor” (“Ishida”) (citations refer to applicant provided copy dated 03/24/2021) in view of US Patent No. 3,445,689 (“Sherwood”).

Regarding claim 1, Smith discloses (see Smith, Figs. 1, 3, 4A-4B) a control rod drive mechanism (generally Smith, Fig. 1) for use in a nuclear reactor including a reactor core disposed in a pressure vessel (168) (Smith, Fig. 1, 1:27-30, 5:17-20), comprising:
a control rod configured for insertion into the reactor core (Smith, 4:56-64, 5:17-20, 6:24-27);
a lead screw (112) having a top end and a bottom end (Smith, Fig. 1), the control rod being secured to the bottom end of the lead screw (Smith, 4:56-64, 5:17-20);
a drive mechanism (generally Smith, Figs. 1, 3) including:
a torque tube (138) having a top end and a bottom end (Smith, Fig. 4A),
a pair of segment arms (142), each segment arm including a top end and a bottom end and being pivotably mounted to the torque tube (Smith, Figs. 4A-4B),

a drive motor (150, 164) including a stator (150) and a rotor (164) secured to the top end of the torque tube (Smith, Fig. 3), wherein the stator defines a central bore and the rotor is disposed within the central bore of the stator (Smith, Fig. 3).

	Smith does not explicitly disclose a plurality of permanent magnets embedded in the rotor or a latch coil assembly defining a central bore, the top ends of the segment arms disposed within the central bore. 

Ishida teaches (see Ishida, Figs. 2, 3) a control rod drive mechanism comprising a drive motor including a stator and a rotor secured to a top end of a torque tube, the stator defining a central bore in which the rotor is disposed, and the rotor comprising a plurality of permanent magnets disposed evenly about a perimeter of the rotor (Ishida, Figs. 2, 3).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to modify Smith’s drive motor in view of Ishida because Ishida teaches its drive motor is compact and simple (Ishida, pages 558, 561; “A built-in type synchronous motor with a permanent magnet for the rotor is applied to the driving motor, from viewpoints of compactness and simplicity,” “This synchronous motor … and enable[s] the system being very simple”). 

Sherwood teaches (see Sherwood, Fig. 1) a control rod drive mechanism (Sherwood, 1:20-25), the device comprising a pair of arms (56) and a latch coil assembly (64, 66) including a latch coil (66) and 

A POSA would have found it obvious to use the latch coil assembly as taught by Sherwood in the mechanism of Smith-Ishida because Sherwood teaches its assembly provides a large mechanical advantage and good efficiency for moving and holding the arms (Sherwood, 2:6-29, 3:44-48).

Regarding claim 2, Smith in view of Ishida further in view of Sherwood teaches the control rod drive assembly of claim 1. Sherwood further teaches wherein the latch coil assembly further comprises a hold coil (64), wherein the top ends of the segment arms are disposed radially-inwardly of the hold coil (Sherwood, Fig. 1). A POSA would have been motivated to combine Smith, Ishida, and Sherwood as discussed above with regards to claim 1.

Regarding claim 3, Smith in view of Ishida further in view of Sherwood teaches the control rod drive assembly of claim 2. Sherwood further teaches wherein the hold coil is disposed above the latch coil in the latch coil assembly (Sherwood, Fig. 1). A POSA would have been motivated to combine Smith, Ishida, and Sherwood as discussed above with regards to claim 1.

Regarding claim 4, Smith in view of Ishida further in view of Sherwood teaches the control rod drive assembly of claim 1. Smith further discloses the mechanism further comprising a pressure tube (166) that defines a portion of a pressure boundary of the pressure vessel (Smith, Figs. 1, 3; Smith’s pressure tube is attached to the reactor core vessel 168), wherein the stator of the drive motor is disposed outside of the pressure tube (Smith, Fig. 3). Smith-Ishida-Sherwood teaches wherein the latch coil assembly is disposed outside of the pressure tube (Smith, Fig. 3; Sherwood, Fig. 1; Sherwood’s latch 

Regarding claim 5, Smith in view of Ishida further in view of Sherwood teaches the control rod drive assembly of claim 4. Smith further discloses wherein the torque tube, the rotor of the drive motor, the segment arms and the roller nuts are disposed inside an interior of the tube (Smith, Figs. 1, 3). 

Regarding claim 6, Smith in view of Ishida further in view of Sherwood teaches the control rod drive assembly of claim 1. Ishida further teaches wherein the plurality of the permanent magnets are disposed evenly about a perimeter of the rotor of the drive motor (Ishida, Fig. 3).  A POSA would have been motivated to combine Smith, Ishida, and Sherwood as discussed above with regards to claim 1.

Regarding claim 7, Smith in view of Ishida further in view of Sherwood teaches the control rod drive assembly of claim 6. Ishida further teaches wherein the plurality of permanent magnets further comprise a plurality of Sm2Co17 magnets (Ishida, page 559; “The rotor has 8 poles made of Sm2-Co17 type magnet”). A POSA would have been motivated to combine Smith, Ishida, and Sherwood as discussed above with regards to claim 1.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ishida and Sherwood further in view of US Publication No. 2013/0335181 (“Choi”).

Regarding claim 8, Smith in view of Ishida further in view of Sherwood teaches the control rod drive assembly of claim 1. Sherwood does not explicitly teach or show the orientation of the windings of the latch coil.

Choi teaches (see Choi, Figs. 2-3) a coil assembly (100) for a control rod drive mechanism, the coils (110) of the coil assembly being circumferentially wound coils (Choi, Abstract, Figs. 2-3, [0032]).

A POSA would have been motivated to utilize the coils as taught by Choi in the assembly of Smith-Ishida-Sherwood because Choi teaches its coils have improved heat resistance, increasing the lifespan and preventing the deterioration of the coils (Choi, [0008]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ishida and Sherwood further in view of US Patent No. 3,299,302 (“Frisch”).

Regarding claim 9, Smith in view of Ishida further in view of Sherwood teaches the control rod drive assembly of claim 1. Sherwood does not explicitly teach wherein the latch coil and the hold coil are independently energizable from each other.

Frisch teaches (see Frisch, Fig. 1) a control rod drive assembly (generally Frisch, Fig. 1) comprising a latch coil assembly (generally 18, 20) including various coils (18, 20) which are independently energizable (Frisch, Fig. 1, 2:28-31, 4:51-58).



Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./           Examiner, Art Unit 3646                                                                                                                                                                                             
/JACK W KEITH/               Supervisory Patent Examiner, Art Unit 3646